DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/2/21 is acknowledged.
Claims 10-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Colloids and Surfaces A 257-258, pp. 313-317) in light of Cha (KR101486697B1, machine translation) and Vellaisamy et al. (US 2016/0126329).
Claims 1 and 7:  Xu teaches a method of forming composite Au/Ag nanoparticles with enhanced Raman scattering (Abst.) comprising the steps of: preparing gold nanoparticle cores (Abst.; § 2.2); fixing a Raman reporter to the gold cores (§ 2.2); and forming a silver shell around the gold core (§ 2.2).
Xu fails to teach the shape of the cores or that the cores are formed in a buffer solution.  Cha teaches a process of forming gold nanoparticle cores with enhanced Raman scattering (Abst.) and explains that the cores are desirably formed into a star shape in a buffer solution (Example 2; Abst.) where the star shape is desired because it has a strong SERS signal (middle p. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed star shaped gold cores in a buffer solution because the star shape has a strong SERS signal.
Xu fails to teach that the silver shell is formed in a buffer solution.  Vellaisamy teaches a process of forming silver shells on gold nanoparticles and explains that such as reaction is performed in a TRIS buffer solution (¶ 0065).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a buffer solution as the reaction solution medium in Xu with the predictable expectation of successfully forming a silver shell on the gold nanoparticle core.
Claim 2:  None of Xu, Cha or Vellaisamy teaches that a surfactant is included in the reaction solutions.
Claim 8:  Xu fails to teach fixing a receptor. Cha further teaches that a target specific probe is affixed to the outsides of the Raman Enhanced nanoparticle shell in order to facilitate binding of the nanoparticle (middle p. 4).  Thus, it would have been obvious to one of ordinary skill in the art at the 
Claim 9:  Xu fails to teach what the SERS nanoparticles are used for.  Cha explains that a suitable use for such particles is in vivo (bottom p.1, e.g.).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the SERS nanoparticles of Xu in vivo with the predictable expectation of success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cha and Vellaisamy in light of Grzelczak et al. (Chem. Soc. Rev. 37, pp. 1783-1791).
Claim 3:  Xu fails to teach that the size and/or shape of the core is adjusted by controlling factors related to its formation.  Grzelczak teaches a process of forming gold nanoparticles (Abst.) and explains that the size of the nanoparticles is determined by controlling the pH (second paragraph, p. 1785).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have controlled the size of the nanocores in Xu by controlling pH depending on the desired size of the nanocores.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cha, Vellaisamy and Grzelczak in light of Chen et al. (Rare Metals Vol. 29, p. 180).
Claims 4 and 5:  Xu, as modified by Cha and Vellaisamy, fails to discuss the ratio of buffer to metal precursor.  Chen teaches a process of forming precious metal nanoparticles, such as gold (Abst.), and explains that the speed of the reaction is determined by the ratio of metal precursor to buffer solution (p. 184).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a molar ratio of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Cha and Vellaisamy in light of Mao et al. (Talanta 190, pp. 263-268).
Claim 6:  Xu, as modified by Cha and Vellaisamy, fails to teach one of the claimed buffer solutions.  Mao teaches a process of forming gold/silver core-shell particles where each metal is formed in a buffer solution (Abst.) and explains that a suitable buffer solution is phosphate buffer (§ 2.1).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected phosphate buffer as the buffer solutions in the process of Xu with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712